8 N.Y.3d 886 (2007)
865 N.E.2d 1
832 N.Y.S.2d 893
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
ORLANDO MELENDEZ, Appellant.
Court of Appeals of the State of New York.
Argued February 15, 2007.
Decided March 22, 2007.
*887 Edward J. Nowak, Public Defender, Rochester (Brian Shiffrin of counsel), for appellant.
Michael C. Green, District Attorney, Rochester (Arthur G. Weinstein of counsel), for respondent.
Chief Judge KAYE and Judges CIPARICK, GRAFFEO, READ, SMITH and JONES concur; Judge PIGOTT taking no part.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed.
During the testimony of a non-English-speaking witness, the trial court required defendant's court-appointed interpreter to stand at the back of the courtroom and interpret for the entire court, rather than solely for defendant. The constitutional issues defendant raisesincluding the violation of his right to counsel, his right to be present and his right to participate in his own defensewere not presented to the trial court and are thus not preserved for our review. Defendant's remaining contentions regarding alleged inaccurate translation of complainant's testimony and faulty instructions to the grand jury are without merit.
Order affirmed in a memorandum.